Exhibit 10.1

MUTUAL TERMINATION OF

STOCK PURCHASE AGREEMENT

This Mutual Termination of Stock Purchase Agreement (this “Agreement”), is made
and entered into as of July 31, 2009, by and between The Colonial BancGroup,
Inc., a Delaware corporation (the “Company”), and Taylor, Bean & Whitaker
Mortgage Corp., a Florida corporation (“TBW”).

W I T N E S S E T H:

WHEREAS, the Company and TBW executed and delivered that certain Stock Purchase
Agreement, dated as of March 31, 2009, as amended by that certain First
Amendment to Stock Purchase Agreement, dated as of April 30, 2009, and as
amended by that certain Second Amendment to Stock Purchase Agreement dated as of
May 22, 2009 (as so amended, the “Purchase Agreement”; capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to such
terms in the Purchase Agreement);

WHEREAS, all conditions to the closing of the transactions contemplated by the
Purchase Agreement have not been satisfied as of July 31, 2009, the termination
date of the Purchase Agreement as set forth in Section 9.1(a) thereof;

WHEREAS, TBW is executing this Agreement under Section 9.1(j) of the Purchase
Agreement as the “Required Purchasers.”

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, covenants and agreements set forth
herein, the parties hereto agree as follows:

Section 1. Termination of Purchase Agreement. The Purchase Agreement is hereby
terminated. This termination is by mutual consent pursuant to Section 9.1(j) of
the Purchase Agreement.

Section 2. Reimbursement of Expenses. The Company shall reimburse TBW for its
expenses in accordance with the terms of that certain Reimbursement Agreement
between the Company and TBW dated on or about March 18, 2009.

Section 3. Funds Held in Escrow. All funds held in escrow pursuant to
Section 4.8 of the Purchase Agreement may be promptly released to the Purchasers
without deduction.

Section 4. Effect of Termination. In accordance with Section 9.2 of the Purchase
Agreement, Sections 6.10 and 9.2 and Article 10 of the Purchase Agreement shall
survive the termination.

Section 5. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or by PDF formatted page sent by electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

[SIGNATURES BEGIN ON NEXT PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first above written.

 

COMPANY: THE COLONIAL BANCGROUP, INC. By:  

/s/    Simuel Sippial, Jr.

  Name: Simuel Sippial, Jr.   Title: Chairman TBW:

TAYLOR, BEAN & WHITAKER

MORTGAGE CORP.

As the Required Purchasers By:  

/s/    Lee B. Farkas

  Name: Lee B. Farkas   Title: Chairman